Citation Nr: 0630073	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-33 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for asthma.  

2.  Entitlement to service connection for a low back 
disorder.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for asthma and 
assigned a 10 percent disability rating, effective January 
15, 2002.  The RO denied service connection for a low back 
disorder.  The veteran wants a higher initial rating for his 
asthma, see Fenderson v. West, 12 Vet. App. 119 (1999), and 
his claim for service connection for a low back disorder also 
granted.

When filing his substantive appeal (VA Form 9) in November 
2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge of the Board (i.e., a Travel Board 
hearing).  But he failed to report for his hearing.  There 
are no other hearing requests of record, and he has not 
explained his absence or requested to reschedule his hearing, 
so the Board deems his request for a hearing withdrawn.  See, 
e.g., 38 C.F.R. § 20.704(d) (2005).

This case was previously before the Board and was remanded to 
the RO in June 2005, via the Appeals Management Center (AMC), 
for further development and consideration.  The appeal 
originally included an additional claim for 
service connection for hypertension, but the Board denied 
that claim prior to remanding the others in June 2005.  See 
38 C.F.R. § 20.1100 (2005).  




FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
examinations scheduled for September and October 2005.  The 
examinations were needed to determine whether the service-
connected asthma meets the schedular criteria for a higher 
initial rating and whether his low back disorder is related 
to his military service.

2.  A pulmonary function test (PFT) in October 2002 revealed 
that, after bronchodilator forced expiratory volume in one 
second (FEV-1) was 71.5 percent of predicted and (FEV-
1)/forced vital capacity (FVC) was 72 percent; and the 
veteran does not require daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
therapy.  

3.  Competent medical evidence does not indicate that a 
currently diagnosed low back disorder is related to the 
veteran's service in the military.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for asthma.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §4.97, Diagnostic Code 6602 (2005).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In this case, the veteran was provided notice of the VCAA in 
September 2002 and August 2005, both before and after the 
initial adjudication of his claims in the December 2002 
rating decision at issue.  



The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the August 2005 letter 
stated:  "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating and service connection 
claims, but he was not provided notice of the type of 
evidence necessary to establish an effective date for these 
disabilities.  But this was nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  


Since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claims for service 
connection and a higher initial rating (for a just service-
connected disability), any question about the appropriate 
effective date to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  To the extent possible, VA attempted to 
assist the veteran in developing his claims.  But VA's 
efforts were thwarted by lack of cooperation on his part.  He 
has been given ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Entitlement to an initial rating higher than 10 percent for 
asthma.  

Pertinent Laws and Regulations

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655 (2005); see also Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).

Since, however, the veteran has appealed the evaluation 
assigned following the original grant of service connection 
(as opposed to a rating for an established service-connected 
disability), the Board will rate his disability based on the 
evidence of record instead of summarily denying his claim for 
failing to report for his VA examination.



Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.   See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

The veteran currently has a 10 percent rating for his asthma 
under Code 6602.  The next higher rating of 30 percent 
requires an FEV-1 of 56 to 70 percent of predicted value, or; 
an FEV-1/FVC of 56 to 70 percent of predicted value, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2005).



Analysis

After reviewing the evidence, the veteran's asthma does not 
warrant an initial rating higher than 10 percent.  A June 
2002 VA treatment record noted he had used inhalers in the 
past, but none in five years.  And while he also reported 
during an October 2002 VA examination that he used a metered 
inhaler, he acknowledged that he only experienced bouts of 
asthma two or three times a year, especially when he ran or 
exercised.  He had never been on prednisone or intubated.  
The diagnosis was chronic asthma.  His PFT showed that after 
bronchodilator FEV-1 was 71.5 percent of predicted and FEV-
1/FVC was 72 percent.  These findings are not severe enough 
to warrant a higher 30 percent evaluation, which requires 
that his FEV-1 or FEV-1/FVC be from 56 to 70 percent of 
predicted value.

Additionally, the veteran does not require daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  Although the October 2002 VA 
examination indicates he uses an inhaler, there is no 
indication it is used on a "daily" basis, as required for a 
higher rating.  In fact, even the veteran admits he gets 
asthma only two to three times a year, usually after running 
or exercising.  

The veteran's symptoms have not been severe enough to warrant 
a higher rating at any time since the effective date of his 
award, so his rating cannot be "staged" because 10 percent 
represents his maximum level of disability  See Fenderson, 
12 Vet. App. at 125-26.  See also 38 C.F.R. § 4.7 (2005).

Entitlement to service connection for a low back disorder, 
inclusive of pain.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655.  



Service connection - in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection also may be granted 
for disability initially diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection for the 
claimed disorder, there must be:  (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, a 
private medical record dated in April 2002 shows diagnoses of 
lumbar subluxation, myofascitis and facet syndrome.  
Therefore, element (1) has been met.  That said, however, 
the record also shows diagnoses of low back pain.  It is 
important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).

With respect to Hickson element (2), relevant disease or 
injury in service, the veteran's service medical records show 
that in September 2001 he was treated for low to mid back 
pain at L4-5.  The diagnosis was recurrent low back pain.  
So Hickson element (2) also has been satisfied.  That leaves 
only Hickson element (3), medical nexus.



With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence linking the veteran's current 
low back complaints - including his pain, to a disease or 
injury coincident with his military service.  Concerning 
this, the Board notes that the April 2002 diagnoses were 
provided in conjunction with treatment after the veteran was 
involved in a motor vehicle accident, wherein he hurt his low 
back and head.  So these diagnoses are clearly unrelated to 
his military service but, instead, pertain to injuries he 
sustained after service in an intercurrent motor vehicle 
accident.  

The Board's June 2005 remand was intended to obtain a medical 
opinion concerning the cause of the veteran's low back pain, 
especially whether it is at least as likely as not related to 
his military service (irrespective of this intercurrent 
motor vehicle accident).  But as mentioned, the veteran 
failed to report for his VA examinations scheduled in 
September and October 2005.  Consequently, his claim must be 
decided based on the evidence of record, which unfortunately 
does not contain a competent medical nexus opinion.  See 38 
C.F.R. § 3.655 (2005).

To the extent the veteran, himself, contends his low back 
complaints are related to service, it is well established 
that a layman without medical training, such as the veteran, 
is not competent to render medical opinions on matters such 
as diagnosis and etiology of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

So in conclusion, for these reasons and bases, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder.  The benefit sought on appeal is accordingly 
denied.




ORDER

The claim for an initial rating higher than 10 percent for 
asthma is denied. 

The claim for service connection for a low back disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


